Citation Nr: 0509061	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $11,449.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954.  He died in November 1986.  The appellant is 
his surviving spouse.

This matter arises from a decision rendered in August 2001 by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (Committee) at the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO).  The Board remanded the 
case to the Committee in November 2002 for further 
development.


FINDINGS OF FACT

1.  The appellant was overpaid a total of $11,449 of improved 
death pension benefits beginning on June 1, 1998.

2.  There is insufficient evidence of record to support a 
finding of fraud, misrepresentation, or bad faith by the 
appellant.

3.  VA's recovery of overpaid improved death pension benefits 
in the amount of $11,449 would result in the appellant being 
unable to provide for her basic necessities and nullify the 
objective for which the pension program was intended.


CONCLUSION OF LAW

Recovery of an overpayment of improved death pension benefits 
in the amount of $11,449 would be against equity and good 
conscience.  38 U.S.C.A. §§ 1503, 1521, 5107(b) 5302, (West 
2002); 38 C.F.R. §§ 1.962, 1.965, 3.105(h), (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that VA's overpayment of $11,449 of 
improved death pension benefits did not result from any 
action on her part amounting to fraud, misrepresentation, or 
bad faith.  She further argues that she is entitled to waiver 
of recovery based upon principles of equity and good 
conscience.  As preliminary matter, the Board notes that 
information contained in the claims folder reflects that 
materials in a temporary folder is not of record possibly 
incorporated in an Income Verification Match (IVM) that is 
reported as destroyed.  A review of the Committee's Statement 
of the Case (SOC) in February 2002 reflects that all factual 
information necessary to reach a determination in this case 
is of record.  The Board in this case resolves all matters 
favorably to the claimant, and finds that no prejudice 
accrues in arriving at a decision at this time.

The appellant's initial application for improved death 
pension benefits, received in November 1986, revealed no 
sources of household income or assets.  In May 1987, she was 
granted entitlement for death pension benefits and notified 
that the award was based upon her report of no household 
income.  At that time, she was given a VA Form 21-8767 
advising her of her rights to receive the benefits.

In November of 1987, 1989, 1990, 1991 and 1992, the appellant 
submitted Improved Pension Eligibility Verification Reports 
(EVR's) notifying the RO that there had been no changes in 
her household income.  In January 1993, the RO received 
information that wage income had been reported under her 
social security number for the year 1989, but it was later 
determined that another individual had used her social 
security number for income reporting purposes.  A similar 
determination was made with respect to wage income reported 
under her social security number in 1990.

A November 1993 RO letter advised the appellant of the amount 
of her current death pension benefit award was based upon her 
report of no household income.  She was advised that she held 
the duty to immediately report any income changes to the RO, 
and that failure to do so may result in the creation of an 
overpayment in her account.

On August 25, 1995, the RO sent the appellant the following 
letter advising her of her income reporting requirements as 
follows:

ELIGIBILITY VERIFICATION REPORT (EVR) UPDATE

In October 1994, we wrote to everyone receiving 
pension or parents' dependency and indemnity 
compensation about new rules concerning 
completion of Eligibility Verification Report 
(EVR) forms.  At that time, we said that we would 
send another letter when the rule was changed.  
Because changing the rule is taking longer than 
expected, we wanted to let everyone currently 
receiving those benefits know more now.  Here is 
how the new rules will apply to you.

ANNUAL REPORT NOT REQUIRED

You will not receive an EVR form for reporting 
income received in 1994.

In January 1996 you will receive your Eligibility 
Verification form UNLESS:

?	You and any family members have no income 
(other than VA pension), or
?	You and any family members have only Social 
Security income.

YOUR RESPONSIBILITY

Even though you did not receive an EVR form for 
1994, you must tell us if any of the following 
occurred in 1994:

?	gain or loss of a dependent
?	you and your spouse separated
?	your income changed
?	your net worth (all cash, bank accounts, 
bonds, investments, and real estate except 
your home) increased
?	you moved
....

The appellant returned this letter in September 1995 advising 
the RO that no changes had occurred in her financial 
situation.

The record next reflects that, in December 1999, the RO 
advised the appellant of a cost of living rate increase in 
her pension award.  She was advised that her award was based 
upon a net countable income of $0, and to immediately notify 
the RO if any changes had occurred in her income status.

In January 2000, the appellant submitted to the RO an EVR 
advising them that she had been in receipt of Social Security 
Administration (SSA) benefits since April 1998.  She attached 
a January 2001 statement from SSA, responding to her request 
for information about her account, indicating that she had 
become entitled to SSA in April 1998 at the rate of $318 with 
a current benefit of $341.90.  This appeal ensues from the 
RO's adjustment of her improved death pension benefits as a 
result of the reported change in household income, and the 
overpayment of $11,449 improved death pension benefits since 
June 1998.

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
appellant has not raised arguments which the Board can 
construe as an allegation that the lawfulness of the debt has 
been questioned.  The May 2001 RO letter revising the 
improved death pension benefits for various effective dates 
since June 1, 1998 do not raise any question that the 
calculations as to the overpayment are in error.  Based upon 
the above, the Board finds that the veteran was overpaid a 
total of $11,449.00 of improved death pension benefits 
beginning on June 1, 1998.

The Committee has determined that waiver of recovery is 
prohibited in this case as the overpayment in improved death 
pension benefits to the appellant was the result of conduct 
on her part which amounted to "bad faith".  38 U.S.C.A. 
§ 5302(c) (West 2002).  A debtor's conduct is deemed to 
constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the ... Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2004).

The chronology of events in this case is quite simple.  The 
appellant began to receive improved pension benefits in 1986 
and timely filed accurate EVR's thereafter.  In August 1995, 
she was advised that she would no longer receive EVR forms if 
she had no income or only Social Security income.  
Nonetheless, she was advised of her affirmative duty to 
report any income changes in the future.  She received an 
award letter in November 1999 advising her that her pension 
award was based upon her report of $0 household income, and 
to furnish an accurate statement of income if the information 
was incorrect.  The appellant responded with an EVR in 
January 2001 affirmatively reporting SSA income since April 
1998 and included a corroborating statement from SSA which 
she had requested.

The Committee is correct in observing that the appellant was 
advised on several occasions throughout the years that her 
award of improved pension benefits was income sensitive, and 
that she had an affirmative duty to report any income 
changes.  She undoubtedly failed in her duty to report her 
initial receipt of SSA benefits made effective April 1998.  
The appellant has not made any statement in an EVR where she 
misrepresented or failed to report a form of income.  Rather, 
she failed to submit a timely EVR under circumstances where 
she was no longer being provided EVR forms to file on a 
yearly basis.  She did respond to a November 1999 pension 
award letter two months later with a statement from SSA 
confirming her receipt of SSA benefits since April 1998.

On this record, the Board finds that there is insufficient 
evidence of record to support a finding of fraud, 
misrepresentation, or bad faith by the appellant.  In April 
1993, she provided testimony to the RO regarding income being 
improperly reported under her SSA number at which time she 
reported treatment for psychiatric symptoms.  At the hearing, 
she was unable to recall the year of the veteran's death.  
She has asserted that she has required assistance in filing 
her paperwork with VA.  A review of her EVR forms, as well as 
VA Form 9 and December 2004 motion for advance of her case on 
the docket, appears to corroborate the fact that the 
appellant is obtaining assistance in filing her paperwork.  
The Board is of the opinion that her EVR report, submitted in 
January 2000, reflects an honest intention and effort on the 
appellant's part to accurately report her financial 
situation.  She did not make any material misrepresentations 
of fact, but rather sought SSA documentation to confirm her 
initial date of receipt of SSA benefits.  The Board resolves 
reasonable doubt in favor of the appellant in finding that, 
while she undoubtedly failed to timely report her receipt of 
SSA benefits, her failure to timely act did not amount to a 
willful ignorance of her reporting requirements with an 
intent to seek an unfair advantage at the expense of the 
government.

Accordingly, the veteran's request for waiver will be 
evaluated in light of the principles of "equity and good 
conscience" which are set forth at 38 C.F.R. § 1.965(a).  
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2004).  
In applying the "equity and good conscience" standard to an 
individual case, several factors are to be considered by the 
decision-maker.  Among these are (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision- maker 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.

In this case, the Board finds that the inactions by the 
appellant substantially contributed to the creation of his 
debt.  However, recovery of the overpayment would appear to 
nullify the objective for which benefits were intended.  She 
continues to be entitled to payment of pension, but at a 
lesser amount when her SSA income is considered.  Her January 
2002 Financial Status Report (FSR) shows that her combined VA 
pension and SSA monthly income amounts to $479 per month.  
She has a monthly expenses of $300 in rent, $25 in utilities 
and $200 in food.  Her recent statement received in December 
2004 indicates that her financial situation has worsened.  
Even without considering her other monthly obligations, it is 
clear from the record that requiring payment of the overpaid 
pension benefits would constitute a financial hardship on the 
appellant depriving her of the basic necessities of daily 
living. 

The Board next finds that failure to make restitution in this 
case would not necessarily result in unfair gain to the 
appellant.  She obtained additional funds from the government 
to which she was not entitled, but she did not obtain those 
funds under false pretenses or in an unfair manner.  Rather, 
her overpayment stems from a lack of understanding of her 
reporting requirements, and she first alerted VA to her SSA 
benefits.  Thus, the Board finds that this is an equity 
factor that does not weigh against the appellant.  It is 
unclear whether the installment contracts assumed by the 
appellant in 1998 and 1999 were based upon her reliance upon 
the receipt of VA benefits.

Overall, the Board must weigh all the above-mentioned factors 
in determining whether, in equity and good conscience, the 
appellant is entitled to waiver of recovery of the overpaid 
improved death pension benefits.  38 C.F.R. § 1.963 (2004).  
The overpayment in question resulted from a lack of timely 
report of income under circumstances wherein it appears that 
the appellant's lack of action did not amount to a willful 
ignorance of duty.  Her financial means are severely limited 
and repayment would constitute a financial hardship and 
nullify the intended benefit of the pension program.  After 
affording her the benefit of the doubt and weighing the 
competing equity factors, the Board determines that it would 
be against the principles of equity and good conscience to 
require the appellant to pay the overpayment of improved 
death pension benefits in the amount of $11,449.  Her claim, 
therefore, is granted.


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $11,449 is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


